                                            Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 1 of 11


                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                          SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                      HOUSTON DIVISION

                          CASE NAME:                  WESTMORELAND COAL COMPANY, et. al.                                                                                                                 CASE NUMBER:                       18-35672

                                                                                                                                                                                                         Petition Date:                      10/9/18

            MONTHLY OPERATING REPORT SUMMARY FOR MONTH                                                                                          JANUARY                                 YEAR                       2019
            MONTH                                                                     October                     November                          December                            January                   February               Petition to Date

            REVENUES (MOR-6)                                                      $      63,106,204         $            67,593,714           $            74,675,555            $         53,977,121       $                    - `
            INCOME (LOSS) BEFORE INT; DEPREC./TAX (MOR-6)                                (5,985,527)                      (2,853,648)                        1,550,239                    (12,794,621)                           -               (20,083,557)
            NET INCOME (LOSS) (MOR-6)                                                   (36,899,702)                    (11,113,593)                       10,700,504                        (584,319)                           -               (37,897,110)
            PAYMENTS TO INSIDERS (MOR-9)                                                    228,327                          369,797                            361,380                       393,930                            -                 1,353,434
            PAYMENTS TO PROFESSIONALS (MOR-9)                                                       -                      1,354,946                         2,660,525                      6,176,747                            -                10,192,217
            TOTAL DISBURSEMENTS (MOR-7)                                                  32,130,529                      69,456,620                        60,448,456                      90,400,549                            -              252,436,154

            ***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***

                                                                                                                                                                                                                  CIRCLE ONE

            REQUIRED INSURANCE MAINTAINED                                                                Are all accounts receivable being collected within terms? 1                                               Yes   No
               AS OF SIGNATURE DATE                                      EXP.                            Are all post-petition liabilities, including taxes, being paid within terms?                              Yes   No
                                                                        DATE                             Have any pre-petition liabilities been paid?                                                              Yes   No                          If so, describe
            CASUALTY                YES (X) NO ( )                      Various                          See "GLOBAL NOTES TO MONTHLY OPERATING REPORT" note number 4
            LIABILITY               YES (X) NO ( )                      Various                          Are all funds received being deposited into DIP bank accounts?                                            Yes   No
            VEHICLE                 YES (X) NO ( )                      Various                          Were any assets disposed of outside the normal course of business?                                        Yes   No                          If so, describe
            WORKER'S                YES (X) NO ( )                      Various
            PROPERTY                YES (X) NO ( )                      Various                          Are all U.S. Trustee Quarterly Fee Payments current?                                                      Yes   No
            D&O                     YES (X) NO ( )                      Various                          What is the status of your Plan of Reorganization?
                                                                                                         Filed on 10/25/18 (see E.C.F. no. 294)
            Co-Counsel to Debtors
            ATTORNEY NAME:           Patricia B. Tomasco                                                 I certify under penalty of perjury that the following complete
            FIRM NAME:               JACKSON WALKER L.L.P.                                               Monthly Operating Report (MOR), consisting of MOR-1 through
            ADDRESS:                 1401 McKinney Street, Suite 1900                                    MOR-9 plus attachments, is true and correct.
            ADDRESS:
            CITY, STATE, ZIP:        Houston, Texas 77010                                       SIGNED                                                                                            TITLE VP, Controller & Chief Accounting Officer WLB/WMLP
            TELEPHONE:               (713) 752-4200                                                                        (ORIGINAL SIGNATURE)
                                                                                                                                Scott Henry                                                              February 28, 2019
                                                                                                                       (PRINT NAME OF SIGNATORY)                                                                                (DATE)
            Co-Counsel to Debtors
            ATTORNEY NAME:           Stephen E. Hessler, P.C.
            FIRM NAME:               KIRKLAND & ELLIS LLP
            ADDRESS:                 300 North LaSalle
            ADDRESS:
            CITY, STATE, ZIP:        Chicago, Illinois 60654
            TELEPHONE:               (312) 862-2000



            Notes
        1
            See MOR-5 for detail




MOR-1                                                                                                                                                                                                                                                                  Page 1 of 11
                                        Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 2 of 11


                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                                        SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                    HOUSTON DIVISION

                      CASE NAME:               WESTMORELAND COAL COMPANY, et. al.                                                                                                  CASE NUMBER:                      18-35672

                                                                                                                                                                                   Petition Date:                     10/9/18

                                                                         GLOBAL NOTES TO MONTHLY OPERATING REPORT


            On October 9, 2018 (the “Petition Date”), Westmoreland Coal Company and its affiliated debtors, as debtors and debtors in possession (collectively, the “Debtors”), each commenced with this Court a voluntary
            case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and managing their properties as debtors in possession
            pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On October 18, 2018, the United States Trustee for Region 7 (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to
            section 1102(a)(1) of the Bankruptcy Code (the “Creditors’ Committee”).

            The Debtors are filing their consolidated monthly operating report (the “MOR”) solely for purposes of complying with the monthly operating requirements applicable in the Debtors’ chapter 11 cases. The MOR
            should not be relied upon by any persons for information relating to current or future financial conditions, events, or performance of any of the Debtors or their affiliates.

            These following notes and statements and limitations should be referred to, and referenced in connection with, any review of the MOR:


                 1.    Basis of Presentation – For financial reporting purposes, the Debtors generally prepare consolidated financial statements, which include information for Westmoreland Coal Company and its Debtor
                       affiliates. The financial statements and information contained herein are unaudited and preliminary. The Debtors are maintaining their books and records in accordance with generally accepted accounting
                       principles (“GAAP”) and the information furnished in this MOR uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived from their
                       books and records that was available at the time of preparation. Subsequent information or discovery may result in material changes to the MOR and errors or omissions may exist. Notwithstanding any
                       such discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or commitment to update the MOR. In preparing the MOR, the Debtors presented their Investment
                       in Non-Debtor entities within the Equity section of the Balance Sheet for practical expedient purposes.

                       The Debtors have yet to finalize their year-end 2018 and January 2019 results, and the figures presented reflect preliminary unaudited figures, subject to significant revision. The figures presented reflect
                       the latest figures from the debtors’ books and records, and are subject to significant and material revision in future operating reports. December figures reflect the company's latest revisions pursuant to
                       their books and records.

                 2.    Reporting Period – Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring during the applicable reporting period. Except as
                       otherwise noted, no adjustments have been made for activity occurring after the close of the reporting period.
                 3.    Accuracy – The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-bankruptcy law or in lieu of complying with any
                       periodic reporting requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this
                       financial information in light of the purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or for any evaluations of
                       the Debtors based on this financial information or any other information.

                 4.    Payment of Prepetition Claims Pursuant to First Day Orders – Within the first week of the commencement of the Debtors’ chapter 11 cases, the Bankruptcy Court entered orders (the “First-Day
                       Orders”) authorizing, but not directing, the Debtors to, among other things, pay certain prepetition (a) service fees and charges assessed by the Debtors’ banks and debit and credit card companies; (b)
                       obligations related to customer programs; (c) insurance obligations; (d) surety bond program obligations; (e) employee wages, salaries, and related items, including independent contractor obligations; (f)
                       taxes and assessments; and (g) obligations related to vendors able to assert liens. Payments made on account of such claims following the commencement of these chapter 11 cases were paid pursuant to
                       the authority granted to the Debtors by the Bankruptcy Court under the First Day Orders.


                 5.    Liabilities Subject to Compromise – As of the date of this MOR, the governmental unit bar date for the filing or assertion of claims against the Debtors has not yet passed. Accordingly, the amounts
                       currently classified as liabilities subject to compromise (i.e., pre-petition liabilities) are estimates and are subject to future change and adjustment.

                 6.    Reservation of Rights – Given the complexity of the Debtors' businesses, inadvertent errors, omissions, or over inclusion of contracts or leases may have occurred. Accordingly, the Debtors hereby
                       reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation, or other statement in this Monthly Operating Report and reserve the right to
                       amend or supplement this Monthly Operating Report if necessary, but shall be under no obligation to do so.




MOR-NOTES                                                                                                                                                                                                                                   Page 2 of 11
                                            Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 3 of 11


                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                                           SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                       HOUSTON DIVISION

                         CASE NAME:                WESTMORELAND COAL COMPANY, et. al.                                                                                       CASE NUMBER:         18-35672




                                                                                           COMPARATIVE BALANCE SHEETS
            ASSETS                                                                  MONTH                    MONTH                   MONTH                 MONTH                MONTH            MONTH
            for month ending                                                        October                  November                December              January              February          March

            CURRENT ASSETS
             Cash                                                            $           68,966,364    $           60,778,275    $       73,574,313    $      60,228,344    $              - $              -
             Accounts Receivable, Net                                                    67,924,813                69,665,698            76,347,170           59,133,380                   -                -
             Inventory: Lower of Cost or Market                                          47,153,116                50,363,812            41,181,700           42,757,103                   -                -
             Prepaid Expenses                                                            24,227,571                22,288,105            25,284,878           24,385,172                   -                -
             Other Current Assets 1                                                      28,286,732                24,638,717            28,257,227           31,174,556                   -                -
            TOTAL CURRENT ASSETS                                             $          236,558,596    $          227,734,607    $      244,645,288    $     217,678,555    $              - $              -
            PROPERTY, PLANT & EQUIP. @ COST                                  $          895,729,508    $          896,290,353    $      896,660,680    $     897,117,142    $              - $              -
            Less Accumulated Depreciation                                              (553,280,407)             (561,875,671)         (567,595,402)        (574,770,414)                  -                -
            NET BOOK VALUE OF PP&E                                           $          342,449,101    $          334,414,682    $      329,065,278    $     322,346,728    $              - $              -
            OTHER ASSETS:
             1. Advanced Coal Royalties                                      $           12,584,539    $           12,395,916    $       12,388,089    $      12,452,855    $              - $              -
             2. Restricted Investments                                                  156,369,033               157,721,973           158,706,423          164,627,573                   -                -
             3. Unbilled Revenue, Less Current Portion                                  218,095,324               219,021,765           211,999,495          212,423,797                   -                -
             4. Other Assets 2                                                           33,195,699                32,523,507            20,592,400           20,103,755                   -                -
            TOTAL ASSETS                                                     $          999,252,292    $          983,812,450    $      977,396,973    $     949,633,263    $              - $              -




            Notes
        1
            Other Current Assets include deferred income
        2
            Other Assets includes capitalized expenses, pension assets, prepaid retainers, and other non-current assets




MOR-2                                                                                                                                                                                                           Page 3 of 11
                                               Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 4 of 11


                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                                              SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                          HOUSTON DIVISION

                         CASE NAME:                  WESTMORELAND COAL COMPANY, et. al.                                                                                          CASE NUMBER:         18-35672




                                                                                               COMPARATIVE BALANCE SHEETS
            LIABILITIES & OWNER'S EQUITY                                                  MONTH                    MONTH                 MONTH                 MONTH                 MONTH            MONTH
            for month ending                                                              October                  November              December              January               February          March

            LIABILITIES
            LIABILITIES NOT SUBJECT TO COMPROMISE (MOR-4)                            $       495,657,429      $       504,208,762    $      502,698,736    $     507,996,065     $              - $              -
              LIABILITIES SUBJECT TO COMPROMISE
              Secured Debt 1                                                         $      1,060,220,643     $     1,056,802,021    $    1,055,471,170    $    1,054,000,140    $              - $              -
              Federal Income Tax                                                                  259,012                       -                     -                     -                   -                -
              FICA/Withholding                                                                            -                     -                     -                     -                   -                -
              Production Taxes                                                                 29,769,175              24,922,360            25,522,333           25,432,811
              Postretirement Medical Benefits                                                399,440,927              400,209,986           321,660,835          321,182,487                    -                -
              Asset Retirement Obligations                                                                -                     -                     -                     -                   -                -
              Trade and other accrued liabilities                                              51,762,163              46,559,238            38,267,233           28,232,795
              Other 2                                                                           5,003,004               4,969,989             4,315,837             4,288,947                   -                -
            TOTAL LIABILITIES SUBJECT TO COMPROMISE                                  $      1,546,454,924     $     1,533,463,594    $    1,445,237,408    $    1,433,137,180    $              - $              -
            TOTAL LIABILITIES                                                        $      2,042,112,353     $     2,037,672,356    $    1,947,936,144    $    1,941,133,245    $              - $              -
            OWNER'S EQUITY (DEFICIT)
              PREFERRED STOCK                                                        $                    - $                   - $                   - $                   - $                 - $              -
              COMMON STOCK                                                                   (225,247,537)           (225,247,537)         (230,507,496)         (230,507,496)                  -                -
              ADDITIONAL PAID-IN CAPITAL                                                     220,756,736              220,756,736           223,373,631          223,373,631                    -                -
              RETAINED EARNINGS                                                              (918,877,662)           (929,893,015)         (918,237,982)         (939,631,982)                  -                -
              ACCUMULATED OTHER COMPREHENSIVE LOSS                                           (114,972,040)           (114,952,135)          (40,635,876)          (40,217,297)
              NONCONTROLLING INTEREST IN CONS. SUBS                                            (4,519,558)             (4,523,955)           (4,531,448)           (4,516,838)
            TOTAL OWNER'S EQUITY (DEFICIT)                                           $     (1,042,860,061) $        (1,053,859,906) $      (970,539,171) $       (991,499,982) $                - $              -
            TOTAL LIABILITIES & OWNERS EQUITY                                        $       999,252,292      $       983,812,450    $      977,396,973    $     949,633,263     $              - $              -



            Notes
        1
            Includes pre-petition unpaid principal and interest, capitalized leases, and other secured financing
        2
            Includes current liabilities, non-current liabilities, and deferred revenue




MOR-3                                                                                                                                                                                                                Page 4 of 11
                                            Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 5 of 11


                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                            SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                        HOUSTON DIVISION

                         CASE NAME:                WESTMORELAND COAL COMPANY, et. al.                                                                                           CASE NUMBER:         18-35672




                                                                     SCHEDULE OF LIABILITIES NOT SUBJECT TO COMPROMISE
                                                                                     MONTH                     MONTH                       MONTH                MONTH               MONTH            MONTH
            for month ending                                                         October                   November                    December             January             February          March

            TRADE ACCOUNTS PAYABLE                                            $           42,850,336     $           38,418,036        $       55,325,439   $      60,335,693   $              - $              -
            TAX PAYABLE:
             Federal Payroll Taxes                                            $                      - $                           - $                  - $                 - $                - $              -
             State Payroll Taxes                                                                     -                             -                    -                   -                  -                -
             Ad Valorem Taxes                                                                        -                             -                    -                   -                  -                -
             Other Taxes                                                                    7,530,320                13,660,407                18,754,754          13,006,854                  -                -
            TOTAL TAXES PAYABLE                                               $             7,530,320    $           13,660,407        $       18,754,754   $      13,006,854   $              - $              -
            DIP FINANCING                                                     $           90,000,000     $           90,000,000        $       90,000,000   $      90,000,000   $              - $              -
            ACCRUED INTEREST PAYABLE - DIP                                                  1,874,734                   237,642                 1,056,188           1,874,734                  -                -
            *ACCRUED PROFESSIONAL FEES:                                                     5,565,786                12,816,044                23,600,396          23,539,140                  -                -
            OTHER ACCRUED LIABILITIES:
             1. DEFERRED REVENUE                                                            3,134,627                 3,459,776                 2,923,634           3,397,614                  -                -
             2. ARO 1                                                                    343,906,283               343,084,400                308,981,889         309,314,381                  -                -
             3. OTHER 2                                                                       795,343                 2,532,457                 2,056,436           6,527,649                  -                -
            TOTAL LIABILITIES NOT SUBJECT TO COMPROMISE (MOR-3)               $          495,657,429     $         504,208,762         $      502,698,736   $     507,996,065   $              - $              -


            *Payment Requires Court Approval.

            Notes
        1
            ARO liabilities are assumed to be not subject to compromise; see "GLOBAL NOTES TO MONTHLY OPERATING REPORT" note number 5
        2
            Other post-petition liabilities primarily includes post-retirement medical benefits accrued on a post-petition basis




MOR-4                                                                                                                                                                                                               Page 5 of 11
                                          Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 6 of 11


                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                                       SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                   HOUSTON DIVISION

                        CASE NAME:               WESTMORELAND COAL COMPANY, et. al.                                                                                           CASE NUMBER:                18-35672



                                                                      AGING OF LIABILITIES NOT SUBJECT TO COMPROMISE
                                                                                                          MONTH                   JANUARY
             DAYS                                                                 TOTAL                 TRADE ACCTS              FED TAXES                STATE TAXES             AD-VALOREM,             OTHER
                                                                                                                                                                                  OTHER TAXES

             0-30                                                          $          73,342,548    $          60,335,694    $                    - $                     - $            13,006,854   $              -
             31-60                                                                              -                        -                        -                       -                       -                  -
             61-90                                                                              -                        -                        -                       -                       -                  -
             91+                                                                                -                        -                        -                       -                       -                  -
             TOTAL                                                         $          73,342,548    $          60,335,694    $                    - $                     - $            13,006,854   $              -


                                                                                      AGING OF ACCOUNTS RECEIVABLE
             MONTH                                                                October                 November                December                  January                 February               March


             0-30                                                          $          65,328,758    $          66,816,429    $         72,733,080     $         55,446,251    $                   - $                -
             31-60                                                                       749,275                  749,449                 992,937                  587,760                        -                  -
             61-90 1                                                                     449,022                  501,247                 521,333                  473,898                        -                  -
             91+ 1                                                                     1,397,758                1,598,573                2,099,820               2,625,470                        -                  -
             TOTAL                                                         $          67,924,813    $          69,665,698    $         76,347,170     $         59,133,380    $                   - $                -


            Notes
        1
            The Debtors expect amounts aged over 60 days to be resolved promptly and amounts aged over 91 days primarily reflect accounts receivable for reclamation charges under dispute




MOR-5                                                                                                                                                                                                                    Page 6 of 11
                                           Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 7 of 11


                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                                          SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                      HOUSTON DIVISION

                        CASE NAME:                WESTMORELAND COAL COMPANY, et. al.                                                                                          CASE NUMBER:            18-35672




                                                                                           STATEMENT OF INCOME (LOSS) 1
                                                                                    MONTH                    MONTH                    MONTH                  MONTH                MONTH            FILING TO DATE
                                                                                    October                  November                 December               January              February

            REVENUES (MOR-1)                                                 $          63,106,204     $          67,593,714     $         74,675,555    $      53,977,121    $              - $         259,352,594
            TOTAL COST OF REVENUES                                                      52,185,954                55,402,792               55,149,807           49,447,172                   -           212,185,725
            GROSS PROFIT                                                                10,920,250                12,190,922               19,525,748            4,529,949                   -            47,166,869
            OPERATING EXPENSES:
             Selling, General, & Administrative                              $          11,242,909     $           6,312,677     $          6,234,540    $       5,697,152    $              - $          29,487,278
             Insiders Compensation                                                          228,327                  369,797                 361,380              393,930                    -             1,353,434
             Professional Fees                                                            5,434,541                8,362,096               11,379,589           11,233,488                   -            36,409,714
            TOTAL OPERATING EXPENSES                                         $          16,905,777     $          15,044,570     $         17,975,509    $      17,324,570    $              - $          67,250,426
            INCOME (LOSS) BEFORE INT, DEPR/TAX (MOR-1)                       $           (5,985,527) $             (2,853,648) $            1,550,239    $     (12,794,621) $                - $         (20,083,557)
            INTEREST INCOME / (EXPENSE)                                                  (3,368,996)                (717,470)               2,256,811             (584,319)                  -            (2,413,974)
            DD&A EXPENSE                                                                 (5,949,118)               (6,298,842)              8,465,458           (7,005,425)                  -           (10,787,927)
            OTHER INCOME / (EXPENSE)                                                     (1,145,644)               (1,168,633)             (1,577,154)          (1,345,362)                  -            (5,236,793)
            OTHER ITEMS 2                                                               (20,450,417)                  (75,000)                   5,150                   -                   -           (20,520,267)
            TOTAL INT, DEPR & OTHER ITEMS                                    $          (30,914,175) $             (8,259,945) $            9,150,265    $      (8,935,106) $                - $         (38,958,961)
            NET INCOME BEFORE TAXES                                          $          (36,899,702) $           (11,113,593) $            10,700,504    $     (21,729,727) $                - $         (59,042,518)
            FEDERAL INCOME TAXES 3                                                                 -                         -                       -                   -                   -                      -
            NET INCOME (LOSS) (MOR-1)                                        $          (36,899,702) $           (11,113,593) $            10,700,504    $     (21,729,727) $                - $         (59,042,518)



            Notes
        1
            Statement of income/(loss) presented for the full month of October 2018
        2
            Includes reorganization items such as the write-off of unamortized debt issuance costs related to debt subject to compromise
        3
            Income tax accruals are completed on a quarterly basis




MOR-6                                                                                                                                                                                                                   Page 7 of 11
                                           Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 8 of 11


                                                                                         UNITED STATES BANKRUPTCY COURT
                                                                                     SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                 HOUSTON DIVISION

                     CASE NAME:                    WESTMORELAND COAL COMPANY, et. al.                                                                           CASE NUMBER:            18-35672




        CASH RECEIPTS AND DISBURSEMENTS                                     MONTH                    MONTH                 MONTH               MONTH                MONTH            FILING TO DATE
                                                                            October                  November              December            January              February

         1. CASH - BEGINNING OF MONTH *                               $          38,234,352      $      70,103,556     $      67,769,852   $      75,929,504    $              - $          38,234,352
        RECEIPTS:
         2. CASH SALES                                                $          62,277,459      $      66,819,085     $      68,158,108   $      68,005,694    $              - $         265,260,346
         3. COLLECTION OF ACCOUNTS RECEIVABLE                                                -                    -                    -                   -                   -                      -
         4. LOANS & ADVANCES (attach list)                                                   -                    -                    -                   -                   -                      -
         5. SALE OF ASSETS                                                             82,731                     -                    -           5,000,000                   -             5,082,731
         6. OTHER                                                                    1,639,543             303,830               450,000                   -                   -             2,393,373
        TOTAL RECEIPTS                                                $          63,999,733      $      67,122,915     $      68,608,108   $      73,005,694    $              - $         272,736,450
         (Withdrawal) Contribution by Individual Debtor MFR-2**

        DISBURSEMENTS:
         7. NET PAYROLL                                               $          12,666,354      $      12,645,311     $      12,758,011   $      19,982,126    $              - $          58,051,802    #
         8. SALES, USE & OTHER TAXES PAID                                            3,805,377          14,326,037             7,210,424          11,862,026                   -            37,203,863
         9. ROYALTIES                                                                5,109,824           3,631,093             3,298,662           7,649,544                   -            19,689,124
         10. OPERATING DISBURSEMENTS                                                 6,051,653          34,740,129            33,503,009          40,552,807                   -           114,847,598
         11. INSURANCE                                                                861,254              861,254               861,254            861,254                    -             3,445,015
         12. OTHER                                                                   3,636,067           1,897,850               156,572           3,316,045                   -             9,006,534
        TOTAL DISBURSEMENTS FROM OPERATIONS                           $          32,130,529      $      68,101,674     $      57,787,931   $      84,223,802    $              - $         242,243,936
         19. PROFESSIONAL FEES                                                               -           1,354,946             2,660,525           6,176,747                   -            10,192,217
         20. U.S. TRUSTEE FEES                                                               -                    -                    -                   -                   -                      -
         21. OTHER REORGANIZATION EXPENSES                                                   -                    -                    -                   -                   -                      -
        TOTAL DISBURSEMENTS                                           $          32,130,529      $      69,456,620     $      60,448,456   $      90,400,549    $              - $         252,436,154
         22. NET CASH FLOW                                                       31,869,204              (2,333,704)           8,159,652         (17,394,855)                  -            20,300,296
        23. CASH - END OF MONTH *                                     $          70,103,556      $      67,769,852     $      75,929,504   $      58,534,649    $              - $          58,534,649



        Notes
        * Beginning and ending cash are bank cash; book cash is reflected in MOR-2




MOR-7                                                                                                                                                                                                         Page 8 of 11
                       Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 9 of 11


                                                                                         UNITED STATES BANKRUPTCY COURT
                                                                                     SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                 HOUSTON DIVISION

                        CASE NAME:                WESTMORELAND COAL COMPANY, et. al.                                                                 CASE NUMBER:         18-35672




                                                                                             Cash Account Reconciliation
                                                                                               Month of January, 2019
            Bank account balances as of 1/30/19

                                            Depository                                  Legal Entity                                          Type      Account No.       Balance
                 1.     Bank of New York                                Western Energy Company                              Restricted                     1503       $      16,159,808
                 2.     Bank of New York                                Western Energy Company                              Restricted                     3269               9,269,805
                 3.     Bank of New York                                Westmoreland Coal Company                           Operating                      3704               8,182,685
                 4.     CIBC - Canada                                   Westmoreland Coal Company                           Operating                      3816                 452,291
                 5.     CIBC - US                                       Westmoreland Coal Company                           Money Market/Operating         7961              14,604,826
                 6.     CIBC - US                                       Westmoreland Coal Company                           Operating                      0304               6,824,124
                 7.     CIBC - US                                       Westmoreland Resources GP, LLC                      Escrow                         9817                    4,590
                 8.     CIBC - US                                       San Juan Coal Company                               Escrow                         0294                    1,990
                 9.     CIBC - US                                       San Juan Coal Company                               Operating/Escrow               0141                      (12)
                10.     CIBC - US                                       Westmoreland Coal Sales Company, Inc                Operating                      4793                        -
                11.     CIBC - US                                       Westmoreland Coal Sales Company, Inc                Operating                      6649                        -
                12.     CIBC - US                                       Western Energy Company                              Operating                      5037                   64,652
                13.     CIBC - US                                       Western Energy Company                              Operating                      6550                        -
                14.     CIBC - US                                       Western Energy Company                              Operating                      6592                        -
                15.     CIBC - US                                       Texas Westmoreland Coal Co                          Operating                      5061                    6,457
                16.     CIBC - US                                       Texas Westmoreland Coal Co                          Operating                      6526                        -
                17.     CIBC - US                                       Texas Westmoreland Coal Co                          Operating                      6568                        -
                18.     CIBC - US                                       Dakota Westmoreland Corporation                     Operating                      5053                       25
                19.     CIBC - US                                       Dakota Westmoreland Corporation                     Operating                      6534                        -
                20.     CIBC - US                                       Dakota Westmoreland Corporation                     Operating                      6576                        -
                21.     CIBC - US                                       Westmoreland Savage Corp                            Operating                      5045                        -
                22.     CIBC - US                                       Westmoreland Savage Corp                            Operating                      6542                        -
                23.     CIBC - US                                       Westmoreland Savage Corp                            Operating                      6584                        -
                24.     CIBC - US                                       Westmoreland Resources, Inc                         Operating                      0168                        -
                25.     CIBC - US                                       Westmoreland Resources, Inc                         Operating                      6479                        -
                26.     CIBC - US                                       Westmoreland Resources, Inc                         Operating                      6500                        -
                27.     CIBC - US                                       Buckingham Coal Company, LLC                        Operating                      0930                        -
                28.     CIBC - US                                       Buckingham Coal Company, LLC                        Operating                      9825                        -
                29.     CIBC - US                                       Buckingham Coal Company, LLC                        Operating                      9833                        -
                30.     CIBC - US                                       San Juan Coal Company                               Operating                      5311                       40
                31.     CIBC - US                                       San Juan Coal Company                               Operating                      4553                        -
                32.     CIBC - US                                       San Juan Coal Company                               Operating                      4561                        -
                33.     CIBC - US                                       Westmoreland Coal Company                           Operating                      6607                        -
                34.     CIBC - US                                       Westmoreland Coal Company                           Operating                      6615                        -
                35.     CIBC - US                                       Westmoreland Coal Company                           Operating                      6623                        -
                36.     CIBC - US                                       Westmoreland Coal Company                           Operating                      6631                        -
                37.     CIBC - US                                       Westmoreland Coal Company                           Operating                      2998                 729,000
                                                                                                                                                                                            1
                38.     CIBC - US                                       Westmoreland Partners                               Operating                      0150                        -
                                                                                                                                                                                            1
                39.     CIBC - US                                       Westmoreland Partners                               Operating                      6495                        -
                40.     CIBC - US                                       San Juan Coal Company                               Operating                      5068                      (12)
                41.     First Interstate Bank                           Western Energy Company                              Restricted                     1033               8,826,622
                42.     First Interstate Bank                           Western Energy Company                              Restricted                     0588               1,235,624
                43.     First Interstate Bank                           Westmoreland Resources Inc                          Restricted                     8301                 716,967
                44.     First Interstate Bank                           Western Energy Company                              Restricted                     0620                 229,430
                45.     First Interstate Bank                           Westmoreland Coal Company                           Operating                      1165                 242,547
                46.     First Interstate Bank                           Western Energy Company                              Restricted                     8666                      (24)
                47.     First Interstate Bank                           Western Energy Company                              Restricted                     0353               2,810,136
                48.     First Interstate Bank                           Westmoreland Resources Inc                          Restricted                     085A               2,283,829
                49.     First Interstate Bank                           Westmoreland Resources Inc                          Restricted                     0850                 649,167
                50.     First Interstate Bank                           Western Energy Company                              Restricted                     0352                 230,372
                51.     First Tennessee Bank                            Western Energy Company                              Restricted                     7908                 621,922
                52.     Morgan Stanley                                  Western Energy Company                              Restricted                     5333              47,765,176
                53.     Morgan Stanley                                  Westmoreland Coal Company                           Restricted                     5332               7,014,388
                54.     Morgan Stanley                                  Westmoreland Resources, Inc                         Restricted                     6374               6,956,332
                55.     Morgan Stanley                                  Westmoreland Coal Company                           Restricted                     6373               1,816,643
                56.     Texas Capital Bank                              Western Energy Company                              Restricted                     0024               9,442,325
                57.     Texas Capital Bank                              Westmoreland Resources, Inc                         Restricted                     0235                 341,916
                58.     Wellington Shields                              Buckingham Coal Company, LLC                        Restricted                     4579                   76,227
                59.     Wells Fargo Bank                                Westmoreland Coal Company                           Restricted                     4971              34,771,530
                60.     Bank of New York                                Westmoreland Kemmerer, Inc                          Restricted                     8733              30,161,804
                61.     CIBC - US                                       Westmoreland Resource Partners LP                   Money Market/Operating         7303              31,208,704
                62.     CIBC - US                                       Westmoreland Resource Partners LP                   Operating                      7488               4,704,967
                63.     CIBC - US                                       Westmoreland Kemmerer, Inc                          Operating                      0134                        -
                64.     CIBC - US                                       Westmoreland Kemmerer, Inc                          Operating                      6487                        -
                65.     CIBC - US                                       Oxford Mining Company                               Operating                      8436                        -
                66.     CIBC - US                                       Oxford Mining Company                               Operating                      9809                        -
                67.     Morgan Stanley                                  Westmoreland Kemmerer, Inc                          Restricted                     2340                 226,300
                                                                                                                                                                                            1
                68.     UBS Financial Services, Inc                     Oxford Mining Company                               Restricted                     1174                        -
                69.     Wellington Shields                              Oxford Mining Company                               Restricted                     9315               2,700,000
                                                                                                                                                                                            2
                70.     CIBC - US                                       Westmoreland Resource Partners, LP                  Restricted                     6161                 391,878
                                                                                                                                                                                            3
                71.     First Interstate                                Westmoreland Kemmerer LLC                           Restricted                     0485                   60,000
               Total                                                                                                                                                  $     251,785,049
            Notes
            Ending cash per MOR-7 is comprised of only "CIBC-US" non-escrow accounts; balances reflects ending bank balances
        1
            Accounts were closed during the month of November
        2
            Account opened in November for purposes of professional fee reserve account
        3
            Bank Account opened in November for purposes of cash collateralization of the credit card program at Kemmerer




MOR-8                                                                                                                                                                                           Page 9 of 11
                    Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 10 of 11


                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                                         SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                     HOUSTON DIVISION

                        CASE NAME:                WESTMORELAND COAL COMPANY, et. al.                                                                                               CASE NUMBER:             18-35672



                                                                             PAYMENTS TO INSIDERS AND PROFESSIONALS 1
            Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
            Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
             INSIDERS: NAME/POSITION/COMP TYPE 2                                   MONTH                    MONTH                     MONTH                     MONTH                    MONTH              MONTH
                                                                                   October                  November                  December                  January                  February            March
             1. Michael G. Hutchinson/Interim Chief Executive Officer,
                                                                             $           26,923.08     $           53,846.16     $          53,846.16     $              78,535    $                -   $              -
             member of Board of Directors 3
             2. Jennifer S. Grafton/Chief Administrative Officer, Chief
                                                                                         17,165.38                 34,330.76                45,690.97                    51,775                     -                  -
             Legal Officer & Secretary 3
                                                       3
             3. Gary A. Kohn/Chief Financial Officer                                     25,050.00                 81,975.00                50,100.00                    43,188                     -                  -

             4. Joseph E. Micheletti/Chief Operating Officer 3                           17,357.69                 34,715.38                34,715.38                    52,586                     -                  -

             5. Sheldon de Jager/Vice President - Financial Planning and
                                                                                          8,511.54                 17,023.08                17,023.08                    25,115                     -                  -
             Analysis & Treasurer 3
             6. Scott Henry/Vice President, Controller & Chief
                                                                                          8,319.23                 16,638.46                35,004.35                    17,732                     -                  -
             Accounting Officer WLB/WMLP 3
             7. Jeffrey Stein/Chief Restructuring Officer, member of
                                                                                        125,000.00               131,268.07                125,000.00                125,000.00                     -                  -
             Board of Directors 4

             TOTAL INSIDERS (MOR-1)                                          $          228,326.92     $         369,796.91      $         361,379.94     $         393,930.07     $                -   $              -



                                                                                          PAYMENTS TO PROFESSIONALS 1
             PROFESSIONALS: NAME/ORDER DATE                                        MONTH                    MONTH                     MONTH                     MONTH                    MONTH              MONTH
                                                                                   October                  November                  December                  January                  February            March
             1. Donlin, Recano, & Company, Inc.                              $                     -   $         136,696.42      $                    -   $         316,263.96     $                -   $              -
             2. Schulte Roth & Zabel, LLP                                                          -             647,141.77                421,304.29                442,789.64                     -                  -
             3. Houlihan Lokey, Inc                                                                -             153,323.25                153,407.39                151,524.30                     -                  -
             4. FTI Consulting                                                                     -             150,361.44                150,000.00                153,816.78                     -                  -
             5. Jones Walker LLP                                                                   -               78,858.00                18,701.04                 14,673.77                     -                  -
             6. Thunderwood Capital                                                                -               22,196.00                22,196.00                          -                    -                  -
             7. Seward & Kissel                                                                    -               15,173.00                39,490.00                          -                    -                  -
             8. Keith Alessi                                                                       -               30,000.00                30,000.00                 30,000.00                     -                  -
             9. Dinsmore                                                                           -               34,248.50                33,013.50                  8,944.55                     -                  -
             10. Winston & Strawn                                                                  -               86,947.50                          -               61,463.26                     -                  -
             11. Morrison & Foerster                                                               -                        -              295,951.87                 19,210.40                     -                  -
             12. Kramer Levin                                                                      -                        -            1,496,460.70              1,040,029.21                     -                  -
             13. Kirkland & Ellis                                                                  -                        -                         -            2,984,022.70                     -                  -
             14. Alvarez & Marsal                                                                  -                        -                         -             884,481.15                      -                  -
             15. Cole Shotz                                                                        -                        -                         -               35,007.20                     -                  -
             16. Porter Hedges LLP                                                                 -                        -                         -               34,519.65                     -                  -
             TOTAL PROFESSIONALS (MOR-1)                                     $                     -   $        1,354,945.88     $       2,660,524.79     $        6,176,746.57    $                -   $              -

            Notes
        1
            All payments reflect post-petition payments only
        2
            Comp type included reflects gross wages and consulting payments; all where applicable for the post-petition period
        3
            Includes vacation sellback
        4
            Includes expense reimbursement




MOR-9                                                                                                                                                                                                                      Page 10 of 11
                                                        Case 18-35672 Document 1562 Filed in TXSB on 03/02/19 Page 11 of 11


                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                                                SOUTHERN AND WESTERN DISTRICTS OF TEXAS
                                                                                                            HOUSTON DIVISION

                               CASE NAME:                     WESTMORELAND COAL COMPANY, et. al.                                                                                      CASE NUMBER:                                      18-35672




                                               Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11                                                                                         1




                                                                                                                                  MONTH             MONTH              MONTH              MONTH             MONTH                  Quarter            Filing
                                                                                                                                  October           November           December           January           February               to date           to date
                                                  Entity                                             Case Number
                Absaloka Coal, LLC                                                                     18-35673               $             -   $              -   $              -   $             -   $              -       $             -   $             -
                Basin Resources, Inc.                                                                  18-35674                             -                  -                  -                 -                  -                     -                 -
                Buckingham Coal Company, LLC                                                           18-35675                    1,445,051          3,843,398         5,413,282          5,063,469                   -            5,063,469        15,765,200
                Dakota Westmoreland Corporation                                                        18-35676                     281,877            475,075            407,662          1,004,251                   -            1,004,251         2,168,865
                Daron Coal Company, LLC                                                                18-35677                             -                  -                  -                 -                  -                     -                 -
                Harrison Resources, LLC                                                                18-35678                             -                  -                  -                 -                  -                     -                 -
                Haystack Coal Company                                                                  18-35679                             -                  -                  -                 -                  -                     -                 -
                Oxford Conesville, LLC                                                                 18-35680                             -                  -                  -                 -                  -                     -                 -
                Oxford Mining Company - Kentucky, LLC                                                  18-35681                             -                  -                  -                 -                  -                     -                 -
                Oxford Mining Company, LLC                                                             18-35682                    1,749,596          6,575,123         5,795,085          6,200,918                   -            6,200,918        20,320,722
                San Juan Coal Company                                                                  18-35684                    2,275,690          5,562,769         4,430,591          7,613,702                   -            7,613,702        19,882,753
                San Juan Transportation Company                                                        18-35683                             -                  -                  -                 -                  -                     -                 -
                Texas Westmoreland Coal Company                                                        18-35685                             -                  -                  -                 -                  -                     -                 -
                WCC Land Holding Company, Inc.                                                         18-35686                             -                  -                  -                 -                  -                     -                 -
                WEI - Roanoke Valley, Inc.                                                             18-35687                             -                  -                  -                 -                  -                     -                 -
                Western Energy Company                                                                 18-35688                   10,701,359         18,498,585        17,057,360         27,528,344                   -           27,528,344        73,785,648
                Westmoreland - Roanoke Valley, LP                                                      18-35708                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Coal Company                                                              18-35672                    9,121,308         14,287,231        12,941,117         21,979,304                   -           21,979,304        58,328,959
                Westmoreland Coal Company Asset Corp.                                                  18-35689                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Coal Sales Company, Inc.                                                  18-35690                      15,250             15,250                    -                 -                  -                     -          30,500
                Westmoreland Energy Services New York, Inc.                                            18-35691                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Energy Services, Inc.                                                     18-35693                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Energy, LLC                                                               18-35694                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Kemmerer Fee Coal Holdings, LLC                                           18-35695                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Kemmerer, LLC                                                             18-35696                    2,179,593         12,837,306         8,050,208         11,027,975                   -           11,027,975        34,095,082
                Westmoreland Mining LLC                                                                18-35697                             -                  -                  -                 -                  -                     -                 -
                Westmoreland North Carolina Power, LLC                                                 18-35698                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Partners                                                                  18-35700                         288                325                    -                 -                  -                     -             613
                Westmoreland Power, Inc.                                                               18-35701                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Resource Partners, LP                                                     18-35702                             -           82,731                    -                 -                  -                     -          82,731
                Westmoreland Resources GP, LLC                                                         18-35703                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Resources, Inc.                                                           18-35704                    3,842,000          5,518,546         4,441,605          8,404,042                   -            8,404,042        22,206,192
                Westmoreland San Juan Holdings, Inc.                                                   18-35705                             -                  -                  -                 -                  -                     -                 -
                Westmoreland San Juan, LLC                                                             18-35706                             -                  -                  -                 -                  -                     -                 -
                Westmoreland Savage Corporation                                                        18-35707                     131,528            631,672            224,932           492,626                    -             492,626          1,480,758
                Westmoreland Texas Jewett Coal Company                                                 18-35671                     386,987           1,128,608         1,686,615          1,085,918                   -            1,085,918         4,288,127
                WRI Partners, Inc.                                                                     18-35709                             -                  -                  -                 -                  -                     -                 -
                Total (same as MOR-1 disbursements)                                                                           $ 32,130,525      $ 69,456,620       $ 60,448,456       $ 90,400,549      $              -       $ 90,400,549      $ 252,436,150

                Notes
            1
                Disbursements reflect post-petition payments only; excludes inter-Debtor transfers




Exhibit A                                                                                                                                                                                                                                                          Page 11 of 11
